DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-18, 20-25 and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8-11, 15, 18, 20, 23,24,27,28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2020/0288535 A1) in view of Rahman et al (US 2017/0134080 A1).

Regarding claim 1, Sharma ‘535 teaches, 1a method for wireless communications at a first UE([0083] and Fig. 5,  wireless communication method of Relay UE 3-1), comprising: 2communicating a discovery query message or a discovery request message 3with a second UE via a sidelink communications link between the first UE and the second 4UE([0083] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 communicating discovery request message over PC5 sidelink link 9);  5communicating identification information with the second UE based at least in 6part on communicating the discovery query message or the discovery request message([0083], [0084] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 communicating identification information (e.g C-RNTI) during and after exchanging discovery request message); and  7 receiving downlink signaling from a network entity  according to an association between the first UE and the second UE([0083]- [0085] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 receiving downlink signal from base station 5 ,  Relay UE 3-1 receiving  downlink signal from base station 5 as shown in Fig. 5 steps s57, s64 according to the an association made between the MTC UE 3-2 and Relay UE on the preceding steps).  
Sharma ‘535 does not explicitly teach , wherein the association is based at least in part on the identification information and one or more reference signal measurements associated with the second UE.
Raghothanaman ‘114 teaches, wherein the association is based at least in part on the identification information and one or more reference signal measurements associated with the second UE( [0087], [0090], [0105], [0216] and Figs. 5A, 5B and 16,  the D2D( direct) communication/association between WTRU1 and WTRU2 is based on the WTRU ID [0087], and reference signal measurements between WTRU1 and WTRU2 [0090], [0216]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of  Sharma ‘535 by incorporating the teaching of Raghothanaman ‘114, since such modification would  enable a WTRU to  perform a proximity detection measurement to detect a discovery signal property and then establish D2D communication based on detecting the discovery signal property, as suggested by Raghothanaman ‘114 ([0003]).  
Regarding claim 2, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, wherein communicating the identification 2information comprises: 3transmitting the identification information of the first UE, the second UE, or a 4combination thereof, to the network entity in an uplink channel transmission([0083], [0084] and Fig. 5, Relay UE 3-1  communicating identification information (e.g C-RNTI) of the MTC-UE to the base station, notice the claim limitation is written in alternative form and examiner is required to show teaching of only one limitation), wherein the uplink 5channel transmission comprises a radio resource control message, an application layer 6message, or a medium access control channel control element message( [0083], [0084] and Fig. 5, Relay UE 3-1  communicating identification on Radio Resource Control (RRC) message (Fig. 5 step s53)).  
1 	Regarding claim 5, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, further comprising: 2transmitting the discovery query message to the second UE([0083]- [0085] and Fig. 5, Relay UE communicating discovery request to MTC UE) ; and 3receiving a discovery response from the second UE based at least in part in the 4discovery query message, wherein the discovery response comprises identification 5information of the second UE(([0083]- [0085] and Fig. 5, Relay UE communicating discovery request to MTC UE, and receiving a response message that includes the UE ID).
  	Regarding claim 6, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches,Attorney Docket No. PX0123 (111334.0124)Qualcomm Ref. No. 2102786 622establishing a PC5 connection with the second UE([0083] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 communicating discovery request message over PC5 sidelink link 9 ); and 3receiving the identification information of the second UE from the second UE([0083], [0086] and Fig. 5, Relay UE communicating discovery request to MTC UE, and receiving a response message that includes the UE ID).  
Regarding claim 8, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, Attorney Docket No. PX0123 (111334.0124)Qualcomm Ref. No. 2102786
2receiving the discovery request message from the second UE, the discovery 3request message comprising identification information of the second UE([0083],  [0086] and Fig. 5, Relay UE communicating discovery request to MTC UE, and receiving a response message that includes the UE ID).   
1 Regarding claim 9, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches,Attorney Docket No. PX0123 (111334.0124)Qualcomm Ref. No. 2102786 wherein 2the identification information of the second UE comprises one or more of an 3application layer identifier, a layer 2 identifier, a source identifier, or a combination 4thereof of the second UE( ([0083], [0084] and Fig. 5, Relay UE 3-1  communicating identification information (e.g. C-RNTI) of the MTC-UE to the base station), and 5the identification information corresponds to one or more of vehicle-to- 6everything communications, sidelink communications, or PC5 communications([0083], [0084] and Fig. 5, the UE ID ( RNTI) corresponds to sidelink PC5 communications, notice the claim limitation is written in alternative form). 
 Regarding claim 10, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches,1 wherein the identification information of the 2first UE comprises a radio network temporary identifier of the first UE, a cell identifier of a 3cell associated with the first UE, or a combination thereof( [0086] and Fig. 5, Relay UE using Temporary Mobile Subscriber Identity (S-TMSI) ).  
1 	Regarding claim 11, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, wherein the first UE is one of a cellular UE or 2a vehicle UE and the second UE is the other of the cellular UE or the vehicle UE([0083], [0084] and Fig. 5,  cellular UEs ( MTC UE)  and Relay UE).  
Regarding claim 15, Sharma ‘535 teaches, a method for wireless communications at a network entity ( [0083] and Fig. 5,  wireless communication method of bases station 5), comprising: 2receiving identification information of a first UE in sidelink communication 3with a second UE( [0083]-[0085] and Fig. 5, base station 5 receiving identification information of MTC UE 3-2 Fig. 5 s53);4determining identification information of the second UE in communication 5with the network entity ( [0083]-[0085] and Fig. 5, base station 5 determining identification information Relay UE from the connection request message which includes identification of the Relay UE); 
6determining that the first UE and the second UE are co-located based at least 7in part on the identification information of the first UE and the identification information of 8the second UE([0083]-[0085] and Fig. 5, base station 5 determining the MTC-UE and Relay UE are within sidelink communication range (co-located) based on the RRC connection request message received from Relay UE, wherein the connection request includes identification information of the MTC-UE and the Relay UE); and 9transmitting a downlink message to the  first UE based at least in part on 10determining that the first UE and the second UE are co-located([0083]- [0085] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 receiving downlink signal from base station 5 ,  Relay UE 3-1 receiving  downlink signal from base station 5 as shown in Fig. 5 steps s57, s64).  
Sharma ‘535 does not explicitly teach, at least in part on one or more reference signal measurements associated with the second UE.
Raghothanaman ‘114 teaches, at least in part on one or more reference signal measurements associated with the second UE ( [0087], [0090], [0105], [0216] and Figs. 5A, 5B and 16,  the D2D( direct) communication/association between WTRU1 and WTRU2 is based on the WTRU ID [0087], and reference signal measurements between WTRU1 and WTRU2 [0090], [0216]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of  Sharma ‘535 by incorporating the teaching of Raghothanaman ‘114, since such modification would  enable a WTRU to  perform a proximity detection measurement to detect a discovery signal property and then establish D2D communication based on detecting the discovery signal property, as suggested by Raghothanaman ‘114 ([0003]).  
Regarding claim 18, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, 12receiving the identification information of the first UE from the second UE in 3an uplink channel transmission via a Uu communications link between the second UE and the 4network entity([0083]-[0084],  [0086] and Fig. 5, base station receiving the  RNTI of the MTC UE and S-TMSI of the relay UE).
Regarding claim 20, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches,Attorney Docket No. PX0123 (111334.0124)Qualcomm Ref. No. 2102786 642receiving the identification information of the second UE from the second UE 3in an uplink channel transmission via a Uu communications link between the second UE and 4the network entity([0083]-[0084],  [0086] and Fig. 5, base station receiving the  RNTI of the MTC UE and S-TMSI of the relay UE).  
1 Regarding claim 23, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches,  2transmitting the downlink message to the first UE based at least in part on 3geographic information of the second UE corresponding to the identification information of 4the second UE([0083], [0084] and Fig. 5, base station 5 transmitting downlink data to Relay UE 3-1 and MTC UE based on the location determination (i.e. within sidelink transmission range)).  
Regarding claim 24, Sharma ‘535 does not explicitly teach, 2 wherein the geographic information 2comprises one or more of location information, speed information, path information, 3trajectory information, or a combination thereof, of the second UE.
Raghothanaman ‘114 teaches, wherein the geographic information 2comprises one or more of location information, speed information, path information, 3trajectory information, or a combination thereof, of the second UE ([0052], [0088] and Fig. 5, the network(base station) determining that the WTRU1 and WTRU2 are  sharing a geographic location when the WTRUs become connected to the same eNB).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of  Sharma ‘535 by incorporating the teaching of Raghothanaman ‘114, since such modification would  enable a WTRU to  perform a proximity detection measurement to detect a discovery signal property and then establish D2D communication based on detecting the discovery signal property, as suggested by Raghothanaman ‘114 ([0003]).  
 1 	Regarding claim 27, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, wherein the identification information of the 2first UE comprises a radio network temporary identifier of the first UE, a cell identifier of a 3cell associated with the first UE, or a combination thereof( [0086] and Fig. 5, Relay UE using Temporary Mobile Subscriber Identity (S-TMSI)).  
 	Regarding claim 28, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations, Sharma ‘535 further teaches, 1wherein the identification information of one or more of an application layer identifier, a layer 2 identifier, or a 3 source identifier, or a combination thereof of the second UE( ([0083], [0084] and Fig. 5, Relay UE 3-1  communicating identification information (e.g. C-RNTI) of the MTC-UE to the base station).  
Regarding claim 30, Sharma ‘535 teaches, an apparatus for wireless communication at a first user equipment (UE) ([0083] and Fig. 5,  wireless communication method of Relay UE 3-1), comprising: a processor( [0109] and Fig. 9, Relay UE comprising controller 57); memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to([0109] and Fig. 9, Relay UE comprising memory 59 coupled to controller 57): communicate a discovery query message or a discovery request message with a second UE via a sidelink communications link between the first UE and the second UE([0083] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 communicating discovery request message over PC5 sidelink link 9); communicate identification information with the second UE based at least in part on communicating the discovery query message or the discovery request message([0083], [0084] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 communicating identification information (e.g C-RNTI) during and after exchanging discovery request message); and
 receive downlink signaling from a network entity according to an association between the first UE and the second UE([0083]- [0085] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 receiving downlink signal from base station 5 ,  Relay UE 3-1 receiving  downlink signal from base station 5 as shown in Fig. 5 steps s57, s64 according to the an association made between the MTC UE 3-2 and Relay UE on the preceding steps ).  
Sharma ‘535 does not explicitly teach , wherein the association is based at least in part on the identification information and one or more reference signal measurements associated with the second UE.
Raghothanaman ‘114 teaches, wherein the association is based at least in part on the identification information and one or more reference signal measurements associated with the second UE( [0087], [0090], [0105], [0216] and Figs. 5A, 5B and 16,  the D2D( direct) communication/association between WTRU1 and WTRU2 is based on the WTRU ID [0087], and reference signal measurements between WTRU1 and WTRU2 [0090], [0216]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of  Sharma ‘535 by incorporating the teaching of Raghothanaman ‘114, since such modification would  enable a WTRU to  perform a proximity detection measurement to detect a discovery signal property and then establish D2D communication based on detecting the discovery signal property, as suggested by Raghothanaman ‘114 ([0003]).  
Regarding claim 31, Sharma ‘535 teaches, an apparatus for wireless communication at a network entity ( [0083] and Fig. 5,  wireless communication method of bases station 5), comprising: a processor([0116] and Fig. 10, base station 5 comprising controller 87); memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to([0116] and Fig. 10, base station 5 comprising memory 89 coupled to controller 87): receive identification information of a first UE in sidelink communication with a second UE( [0083]-[0085] and Fig. 5, base station 5 receiving identification information of MTC UE 3-2 Fig. 5 s53); determine identification information of the second UE in communication with the network entity ( [0083]-[0085] and Fig. 5, base station 5 determining identification information Relay UE from the connection request message which includes identification of the Relay UE); determine that the first UE and the second UE are co-located based at least in part on the identification information of the first UE and the identification information of the second UE ([0083]-[0085] and Fig. 5, base station 5 determining the MTC-UE and Relay UE are within sidelink communication range (co-located) based on the RRC connection request message received from Relay UE, wherein the connection request includes identification information of the MTC-UE and the Relay UE); and transmit a downlink message to the first UE based at least in part on determining that the first UE and the second UE are co-located([0083]- [0085] and Fig. 5, Relay UE 3-1 and MTC UE 3-2 receiving downlink signal from base station 5 ,  Relay UE 3-1 receiving  downlink signal from base station 5 as shown in Fig. 5 steps s57, s64). 
Sharma ‘535 does not explicitly teach, at least in part on one or more reference signal measurements associated with the second UE.
Raghothanaman ‘114 teaches, at least in part on one or more reference signal measurements associated with the second UE ( [0087], [0090], [0105], [0216] and Figs. 5A, 5B and 16,  the D2D( direct) communication/association between WTRU1 and WTRU2 is based on the WTRU ID [0087], and reference signal measurements between WTRU1 and WTRU2 [0090], [0216]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of  Sharma ‘535 by incorporating the teaching of Raghothanaman ‘114, since such modification would enable a WTRU to  perform a proximity detection measurement to detect a discovery signal property and then establish D2D communication based on detecting the discovery signal property, as suggested by Raghothanaman ‘114 ([0003]).  

Claims 3, 4, 16, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘535 and Raghothanaman ‘114 as applied to claims above, and further in view of Rahman et al (US 2017/0134080 A1).

Regarding claim 3,  the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations as shown above except,1 wherein communicating the identification 2information comprises: 3transmitting the identification information of the UE, the second UE, or a 4combination thereof, to a sidelink wireless device in a sidelink channel transmission.  
Rahman ‘080 teaches, wherein communicating the identification 2information comprises: 3transmitting the identification information of the UE, the second UE, or a 4combination thereof, to a sidelink wireless device in a sidelink channel transmission( [0112], [0113] and Figs 6-7,  RNTI being transmitted to RSU(UE) in a sidelink channel).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the method of transmitting from RSU as taught by Rahman ‘080, since such modification would provide FD-MIMO based PDSCH transmission in high-mobility scenarios such as vehicular communication system and for resource collision avoidance in vehicle to vehicle communication, as suggested by Rahman ‘080([0009]).
Regarding claim 4,  the combination of Sharma ‘535 and Raghothanaman ‘114 teaches all of the claim limitations as shown above except, wherein the sidelink wireless device and the 2base station are co-located.
Rahman ‘080 teaches, wherein the sidelink wireless device and the 2base station are co-located( [0112], [0113] and Figs 6-7, the RSU and base station being within a communication rang of each other thus co-located).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the method of transmitting from RSU as taught by Rahman ‘080, since such modification would provide FD-MIMO based PDSCH transmission in high-mobility scenarios such as vehicular communication system and for resource collision avoidance in vehicle to vehicle communication, as suggested by Rahman ‘080([0009]).
Regarding claim 16,  the combination of Sharma ‘535 and Raghothanaman ‘114 teaches all of the claim limitations as shown above except,1 receiving the identification information of the first UE and the second UE 3from a sidelink wireless device.  
Rahman ‘080 teaches, receiving the identification information of the first UE and the second UE 3from a sidelink wireless device ( [0112], [0113] and Figs 6-7,  RNTI being transmitted to RSU(UE) in a sidelink channel).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the method of transmitting from RSU as taught by Rahman ‘080, since such modification would provide FD-MIMO based PDSCH transmission in high-mobility scenarios such as vehicular communication system and for resource collision avoidance in vehicle to vehicle communication, as suggested by Rahman ‘080([0009]).
Regarding claim 17,  the combination of Sharma ‘535 and Raghothanaman ‘114 teaches all of the claim limitations as shown above except, wherein the sidelink wireless device and the base station are co-located.
Rahman ‘080 teaches, wherein the sidelink wireless device and the 2base station are co-located( [0112], [0113] and Figs 6-7, the RSU and base station being within a communication rang of each other thus co-located).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the method of transmitting from RSU as taught by Rahman ‘080, since such modification would provide FD-MIMO based PDSCH transmission in high-mobility scenarios such as vehicular communication system and for resource collision avoidance in vehicle to vehicle communication, as suggested by Rahman ‘080([0009]).
Regarding claim 25, the combination of Sharma ‘535 and Raghothanaman ‘114 teaches all of the claim limitations as shown above except,1 12receiving the geographic information of the second UE from a sidelink 3wireless device co-located with the base station.  
Rahman ‘080 teaches, receiving the geographic information of the second UE from a sidelink 3wireless device co-located with the base station( [0112], [0113] and Figs 6-7,  RNTI being transmitted to RSU(UE) in a sidelink channel).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the method of transmitting from RSU as taught by Rahman ‘080, since such modification would provide FD-MIMO based PDSCH transmission in high-mobility scenarios such as vehicular communication system and for resource collision avoidance in vehicle to vehicle communication, as suggested by Rahman ‘080([0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘535 and Raghothanaman ‘114  as applied to claims above, and further in view of Muraoka et al(US 2019/0223231 A1).
Regarding claim 7, the combination of Sharma ‘535 and Raghothanaman ‘114 teaches all of the limitations as shown above except,  transmitting a request for identification information of the second UE to the second UE; and receiving identification information of the second UE from the second UE. 
	Muraoka ‘231 teaches, transmitting a request for identification information of the second UE to the second UE( [0049] UE 1A transmitting solicitation message that includes identification information to other UE); and receiving identification information of the second UE from the second UE([0049], [0050] and Fug. B UE 1A receiving a response comprising identification information from another UE).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the method as taught by Muraoka ‘231, since such modification would enable to prevent  a plurality of D2D communication signals, which are transmitted from multiple wireless terminals to a single wireless terminal, from being transmitted on the same radio resource, as suggested by Muraoka ‘231( [0026]).




Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘535 and Raghothanaman ‘114  as applied to claims above, and further in view of Ko et al (US 2022/0229146 A1).

635Regarding claim 14, the combination of Sharma ‘535 and Raghothanaman ‘114 does not explicitly teach, 12transmitting an indication of a positioning accuracy level corresponding to 3identification information of the first UE.  
Ko ‘146 teaches, transmitting an indication of a positioning accuracy level corresponding to 3identification information of the first UE([0172] and Fig. 18, UEs transmitting information indicating accuracy of location information).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Sharma ‘535 by incorporating the teaching of Ko’146 since such modification would enable to accurately determine a location of a first device based on location information of the plurality of second devices and plurality of time of arrival values, as suggested by Ko ‘146([0016]).
1 	Regarding claim 21, the combination of Sharma ‘535 and Raghothanaman ‘114 does not explicitly teach, 2receiving an indication of a positioning accuracy level corresponding to 3identification information of the first UE.  
Ko ‘146 teaches, receiving an indication of a positioning accuracy level corresponding to 3identification information of the first UE ([0172] and Fig. 18, UEs transmitting information indicating accuracy of location information).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Sharma ‘535 by incorporating the teaching of Ko’146 since such modification would enable to accurately determine a location of a first device based on location information of the plurality of second devices and plurality of time of arrival values, as suggested by Ko ‘146([0016]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘535, Raghothanaman ‘114  and Ko ‘146  as applied to claims above, and further in view of Lee ‘844.

Regarding claim 22, the combination of Sharma ‘535 and Ko ‘146 teaches, determining a beam width of a downlink beam corresponding to the downlink message based at least in part on the positioning accuracy level.  
Lee ‘844 teaches, determining a beam width of a downlink beam corresponding to the downlink message based at least in part on the positioning accuracy level ( [0150]-[0152] and Figs, 13-14, determining beam size based on position information).
Attorney Docket No. PX0123 (111334.0124)Qualcomm Ref. No. 2102786Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Sharma ‘535 by incorporating the teaching of Lee ‘844, since such modification would enable to efficiently determine whether or not the receiving UE(s) is within the corresponding minimum required communication range (MCR), as suggested by Lee ‘844([0014]).

Claim 12, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘535, Raghothanaman ‘114  and Ko ‘146  as applied to claims above, and further in view of NIU et al(US 2016/0014589 A1).

1Regarding claim 12, the combination of Sharma ‘535 and Raghothanaman ‘114  teaches all of the claim limitations Sharma ‘535  further teaches, transmitting identification information of the first UE([0065] and Fig. 3, Relay UE 3-1  adding identifier to indicate to the base station that the message is sent from the Relay UE ), identification information of the second UE([0083], [0084] and Fig. 5, Relay UE 3-1  communicating identification information (e.g. C-RNTI) of the MTC-UE to the base station).
The combination of Sharma ‘535 and Raghothanaman ‘114 does not explicitly teach, identification information of 4one or more additional UEs, or a combination thereof, to the network entity in an uplink channel 5transmission, wherein the one or more additional UEs comprise cellular UEs.
Niu ‘589 teaches,  identification information of 4one or more additional UEs, or a combination thereof, to the network entity in an uplink channel 5transmission( [0025], [0026] and Fig. 4, UE 420 transmitting identification information(Temp IDs) of multiple UEs(UE2-UE5) to eNB410), wherein the one or more additional UEs comprise cellular UEs( [0023], [0024] and Figs. 4, UE2 -UE5 are cellular UEs). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the teaching of Niu ‘589, since such modification would enable to increase amount of wireless services to an increasing numbers of users, thereby providing  efficient use of the available radio network resources as suggested by Niu ‘589([0003]).
Regarding claim 13, the combination of Sharma ‘535 and Raghothanaman ‘114 all of the claim limitations, Raghothanaman ‘114 further teaches, determining that the first UE and the second UE are co-located based at least 3in part on the first UE and the second UE sharing a location or a trajectory or a combination thereof([0052], [0088] and Fig. 5, the network(base station) determining that the WTRU1 and WTRU2 are  sharing a geographic location when the WTRUs become connected to the same eNB).
The combination of Sharma ‘535 and Raghothanaman ‘114 does not explicitly teach , transmitting the identification information of the first UE, the second UE,  6the one or more additional UEs, or a combination thereof, to the base station based at least in 7part on the determining.
Niu ‘589 teaches, transmitting the identification information of the first UE, the second UE,  6the one or more additional UEs, or a combination thereof, to the base station based at least in 7part on the determining( [0025], [0026] and Fig. 4, UE 420 transmitting identification information(Temp IDs) of multiple UEs(UE2-UE5) to eNB410 upon detecting discovery signal from the plurality of UEs which indicates that the UEs 430 and in the same region/area of the UE420).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the teaching of Niu ‘589, since such modification would enable to increase amount of wireless services to an increasing numbers of users, thereby providing  efficient use of the available radio network resources as suggested by Niu ‘589([0003]).
Regarding claim 29, Sharma ‘535 does not explicitly teach, receiving identification information of  one or more additional UEs from the first UE co-located with the second UE( [0025], [0026] and Fig. 4, eNB 410 receiving  identification information(Temp IDs) of multiple UEs(UE2-UE5)), wherein the one or more additional UEs comprise cellular UEs, and determining that the one or more additional UEs are co-located with the second UE based at least in part on the identification information of the one or more additional UEs( [0025], [0026] and Fig. 4, eNB 410 receiving  identification information(Temp IDs) of multiple UEs(UE2-UE5) determining that the list UE are within the same cell/region based on the Temp ID ).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sharma ‘535 and Raghothanaman ‘114 by incorporating the teaching of Niu ‘589, since such modification would enable to increase amount of wireless services to an increasing numbers of users, thereby providing  efficient use of the available radio network resources as suggested by Niu ‘589([0003]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474